March 16, 2012 Mr. John Reynolds Assistant Director Securities and Exchange Commission Division of Corporation Finance Washington, DC 20549 Re:Premier Beverage Group Corp. (f/k/a DAM Holdings Inc.) Amendment No. 2 to Form 8-K Filed February 16, 2011 File No. 000-50370 Dear Mr. Reynolds: Reference is made to your comments in your correspondence with respect to the above-captioned matter dated February 22, 2012. Our responses are set forth herein immediately below your comments, which are underscored and numbered consistent with your letter. Premier Beverage Group Corp. is referred to herein as the “Registrant” or the “Company.” 1. We note from page 13 of your financial statements that the current portion of your notes payable as of September 30, 2011 was $78,323 including $52,500 which has a maturity date of May 2, 2012. Please revise this section to describe your notes payable with greater specificity or tell us why such disclosure would not be material to investors. Given that as of September 30, 2011, you had no cash and accounts receivable and inventory of $62,420, please revise to describe to us the source of funds which you intend to use to repay the outstanding balance of yours notes and, if applicable, address the risk that you may be unable to obtain such funds. Describe any subsequent events or transactions that have had or will have a material effect upon your liquidity, including the combination with the registrant. Also please clarify the maturity date of your demand note with Fury Distribution. See Item 303(a)(1) of Regulation S-K. For all currently outstanding notes payable, we have provided all required information in our financial statements to accurately describe the notes payable. In our 8-K, we have provided substantial disclosure related to our liquidity and capital resources, which we deem sufficient disclosure relating to our capital plans, including the risk that we may be unable to obtain such funds. We have revised Note 3 on page 13 of the financial statements to reflect the payment in full of the demand note which occurred in October 2011. Mr. John Reynolds Division of Corporation Finance File No. 000-50370 March 16, 2012 Page2of 3 2. We note your revised audit report does not address the financial statements as of and for the year December 31, 2009. Please advise your independent accountant to revise the scope and opinion paragraphs of its audit report to opine upon the financial statements for the period ended December 31, 2009 in addition to the annual period already included. The independent accountants have revised their audit report accordingly, and such report is included in Amendment No. 3 to Form 8-K. 3. Provide a signed report of the independent accountant. A signed copy of the audit report is attached to this correspondence. 4. Please explain to us how you determined the aggregate value of the 50.0 million shares issued by the registrant to OSO USA LLC. Please also explain to us the nature and amounts of the individual components of Adjustment #4. The 50,000,000 shares issued were the negotiated purchase price for the reverse acquisition and therefore no specific value was assigned to these shares. In our pro forma balance sheet, we have reflected the issuance of the shares at their par value. We have eliminated the original Adjustment #4 based on further review by our team and replaced with a new Adjustment #4 reflecting our response to comment 5 below. 5. To the extent there is a pro forma balance of accumulated deficit or retained earnings for OSO USA LLC, please tell us whether SAB Topic 4.B .is relevant and how you considered that guidance in the presentation of the pro forma balance sheet. We have revised our pro forma balance sheet to reflect the effect of SAB Topic 4.B. * * * This is to certify that we acknowledge: ● The Company is responsible for the adequacy and accuracy of the disclosure in the filings; ● Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings; and Mr. John Reynolds Division of Corporation Finance File No. 000-50370 March 16, 2012 Page3of 3 ● The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, PREMIER BEVERAGE GROUP CORP. BY: /s/ Fouad Kallamni Fouad Kallamni President Attachment Signed report of independent accountant Premier Beverage Group Corp | 501 Madison Avenue | Suite 501 | New York | NY | 10022
